285 U.S. 380 (1932)
CARROLL
v.
BECKER, SECRETARY OF STATE.
No. 805.
Supreme Court of United States.
Argued March 24, 1932.
Decided April 11, 1932.
CERTIORARI TO THE SUPREME COURT OF MISSOURI.
Messrs. Edward F. Colladay and Hyman G. Stein for petitioner.
Mr. Ray Weightman, Assistant Attorney General of Missouri, with whom Messrs. Stratton Shartel, Attorney General, and L. Cunningham were on the brief, for respondent.
*381 MR. CHIEF JUSTICE HUGHES delivered the opinion of the Court.
The State of Missouri, under the reapportionment of representatives in Congress (Act of June 18, 1929, c. 28, 46 Stat. 21, 26) is entitled to thirteen representatives in place of sixteen as theretofore. The petitioner brought this proceeding to obtain a writ of mandamus to compel the Secretary of State of Missouri to file a declaration of the petitioner's candidacy for the office of representative in Congress in one of the congressional districts alleged to have been created by a bill passed by the House of Representatives and the Senate of Missouri in April 1931. An alternative writ was issued, and respondent, Secretary of State, alleged in his return that the bill in question had been vetoed by the Governor and hence had not become a valid law of the State. The Supreme Court of the State, in the view that Article I, section 4, of the Federal Constitution, provided for the enactment *382 of laws, upheld the action of the Secretary of State and quashed the alternative writ. The court also decided that "since the number of representatives for Missouri has been reduced the former districts no longer exist and representatives must be elected at large." 45 S.W. (2d) 533. A writ of certiorari was granted by this Court.
The questions are substantially the same as those which were presented in Smiley v. Holm, decided this day, ante, p. 355, and the judgment is affirmed.
Judgment affirmed.
MR. JUSTICE CARDOZO took no part in the consideration or decision of this case.